Title: To Benjamin Franklin from Jonathan Belcher, 20 January 1752
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Eliz: Town (NJ) Janua: 20: 1752
I wrote you a few lines the 18th: of last month telling you of the misfortune that had befell your Electrical Globe. I have however made some use of the rest of the Apparatus and with Mr. Burr’s assistance have been electrifyd several times but at present without any alteration in my Nervous disorder. As Mr. Burr has such another Apparatus as yours and lends it to me I think to go on with the Operation some little time longer. I now return your Apparatus with a great many thanks and am very sorry for the mischance it met with.

I wish you and Mrs. Franklin happy in the joye of a new year and that you may live to see a long succession of such. I am Sir Your Assured Friend and Servant.
Mr. Franklin per Mrs. Teale
